[Cite as In Re A.T., 2018-Ohio-2899.]
              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



IN RE: A.T.                                   :   APPEAL NOS. C-170467
                                                               C-170468
                                              :                C-170469
                                                  TRIAL NOS. 15-007432 Z
                                              :              15-007433Z
                                                             15-007434Z
                                              :

                                              :           O P I N I O N.



Appeals From: Hamilton County Juvenile Court

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: July 25, 2018


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Julie Kahrs Nessler,
Assistant Public Defender, for Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


M ILLER , Judge.

       {¶1}   Following a bench trial before a magistrate, A.T. was adjudicated

delinquent for committing acts that, had he been an adult, would have constituted

misdemeanor possession of drug paraphernalia, misdemeanor possession of

marijuana, and felonious possession of heroin. A.T. claims that the juvenile court’s

delinquency findings were in error. For the following reasons, we affirm.

                        Facts and Procedural History

       {¶2}   On October 5, 2015, Ohio State Highway Patrol Trooper Bradley Hess

stopped a car traveling 62 m.p.h. where the posted speed limit was 35 m.p.h. While

informing the driver that he would receive a speeding ticket, Trooper Hess detected

the odor of raw marijuana in the car. He returned to his patrol car to radio for

backup so that he could safely remove the driver and two passengers to search the

vehicle. A.T. was the front-seat passenger.

       {¶3}   Approximately 20 minutes after the initial stop, two additional

troopers arrived. Trooper Hess ordered the driver out of the car, searched him and

placed him in his patrol car. Upon questioning, the driver reluctantly admitted that

there was a marijuana cigar in the car. Next, Trooper Hess searched A.T., emptying

A.T.’s pockets and discovering both a digital scale and an envelope containing a

heroin gravel. A.T. was informed he was under arrest and was placed in Hess’s

patrol car. After the second passenger was also placed in the patrol car, the other

troopers searched the vehicle.     A marijuana cigar was found under the front-

passenger seat, where A.T. had been seated.

       {¶4}   A.T. filed a motion to suppress the evidence discovered in the search of

his person. The magistrate denied the motion and proceeded to a bench trial, where

A.T. was adjudicated delinquent. Over A.T.’s objections, the juvenile court adopted


                                          2
                      OHIO FIRST DISTRICT COURT OF APPEALS


the magistrate’s decisions on the motion to suppress and the adjudication. A.T. now

appeals.

                                      Analysis

       {¶5}   In two assignments of error, A.T. claims that the trial court erred in

denying his motion to suppress. In his first assignment of error, A.T. claims that the

search of his person was unlawful. He argues that because there was no testimony at

the suppression hearing that Trooper Hess was qualified to recognize the odor of

marijuana, Trooper Hess could not have had probable cause to search the vehicle.

A.T. also asserts that even if Trooper Hess was qualified to recognize the odor of

marijuana and had probable cause to search the vehicle, there was no testimony that

the odor emanated from A.T., so A.T. should not have been searched.

       {¶6}   In his second assignment of error, A.T. claims that the duration of the

traffic stop exceeded constitutional limits. A.T. argues that Trooper Hess violated his

Fourth Amendment rights when he prolonged the stop beyond the time necessary to

issue the speeding ticket. Thus, any evidence obtained as a result of the stop should

have been suppressed.

                               Standard of Review

       {¶7}   Appellate review of a motion to suppress presents a mixed question of

law and fact. An appellate court must accept the trial court’s findings of fact if they

are supported by competent, credible evidence. State v. Burnside, 100 Ohio St.3d

152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. Accepting these facts as true, the appellate

court must then independently determine whether the facts satisfy the applicable

legal standard. Id.




                                          3
                     OHIO FIRST DISTRICT COURT OF APPEALS


              The Searches of the Vehicle and A.T. Were Lawful

       {¶8}     The Fourth Amendment to the United States Constitution and Article

1, Section 14 of the Ohio Constitution protect individuals from unreasonable searches

and seizures. State v. Leak, 145 Ohio St.3d 165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 13.

Under the Fourth Amendment, warrantless searches are per se unreasonable without

prior approval by a judge, subject to a few specific exceptions. Id. at ¶ 15, citing

Arizona v. Gant, 556 U.S. 332, 338, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009). Two

such exceptions are the automobile exception and the exigent circumstances

exception.

       {¶9}     Under the automobile exception, police may conduct a warrantless

search of a vehicle if there is probable cause to believe that the vehicle contains

contraband, and exigent circumstances necessitate a search or seizure. State v.

Chase, 2d Dist. Montgomery No. 25323, 2013-Ohio-2347, ¶ 21, citing State v.

Mills, 62 Ohio St.3d 357, 367, 582 N.E.2d 972 (1992); Chambers v. Maroney, 399

U.S. 42, 48, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970). The mobility of automobiles often

creates exigent circumstance and is the traditional justification for this exception to

the Fourth Amendment’s warrant requirement. California v. Carney, 471 U.S. 386,

391, 105 S.Ct. 2066, 85 L.Ed.2d 406 (1985).

       {¶10} Under the exigent circumstances exception, a warrantless search is

justified where there is imminent danger that evidence will be lost or destroyed if

a search is not immediately conducted. State v. Moore, 90 Ohio St.3d 47, 734 N.E.2d

804 (2000), citing Ker v. California, 374 U.S. 23, 41-42, 83 S.Ct. 1623, 10 L.Ed.2d

726 (1963) (exigent circumstances justified the warrantless search of an apartment

for drugs when officers feared destruction of evidence). “Because marijuana and

other narcotics are easily and quickly hidden or destroyed, a warrantless search may


                                          4
                     OHIO FIRST DISTRICT COURT OF APPEALS


be justified to preserve evidence.”     Moore at 52; see United States v. Gaitan-

Acevedo, 148 F.3d 577 (6th Cir.1998).

       {¶11} The Ohio Supreme Court has held that “[t]he smell of marijuana,

alone, by a person qualified to recognize the odor, is sufficient to establish probable

cause to conduct a [warrantless] search.” Moore at 50. In challenges to warrantless

searches based on the smell of marijuana, courts have applied Moore to require

testimony regarding the officer’s qualifications, training, or experience in identifying

and detecting the smell of marijuana. State v. Birdsong, 5th Dist. Stark No. 2008 CA

00221, 2009-Ohio-1859, ¶ 16; State v. Bradley, 5th Dist. Richland No. 2003-CA-

0040, 2003-Ohio-5914, ¶ 26; State v. Howard, 1st Dist. Hamilton No. C-070174,

2008-Ohio-2706, ¶ 11.

       {¶12} In the instant case, while Trooper Hess did not specifically testify to

his qualifications to recognize marijuana at the suppression hearing, the issue was

not raised in A.T.’s motion to suppress or in arguments at the hearing. Issues not

raised in the trial court may not be raised for the first time on appeal because they

are deemed waived. State v. Walker, 1st Dist. Hamilton No. C-150757, 2017-Ohio-

9255, ¶ 26, appeal not allowed, 152 Ohio St.3d 1467, 2018-Ohio-1795, 97 N.E.3d

502, ¶ 26. This waiver “applies to arguments not asserted either in a written motion

to suppress or at the suppression hearing.” Id. Additionally, Crim.R. 47 provides

that a motion shall state with particularity the grounds upon which it is made.

       {¶13} In A.T.’s motion to suppress, his arguments for challenging the

constitutionality of the duration of the traffic stop and the search of A.T.’s pockets

were well-parsed.     But his argument challenging the constitutionality of the

warrantless search of the car and his person was absent, stating only:            “[A.T.]

submits that in the present case the State will be unable to prove that the search of



                                           5
                     OHIO FIRST DISTRICT COURT OF APPEALS


the car or his person fell within any of the exceptions to the warrant requirement.”

This statement was not sufficient to put the state on notice that Trooper Hess’s

qualifications to recognize marijuana would be challenged.       Had the issue been

raised in the motion or at the hearing, the state likely would have elicited testimony

from Trooper Hess as it did in the trial that same day. Following the suppression

hearing, Trooper Hess took the stand again for the trial and testified to his

specialized training in identifying raw marijuana and to his handling of 60 to 70

cases involving marijuana offenses.

       {¶14} Once Trooper Hess stopped the vehicle and noticed the odor of

marijuana, he had reasonable suspicion of criminal activity beyond the traffic stop

and was permitted to detain the occupants longer than necessary to issue the

speeding ticket. See State v. Emmons, 1st Dist. Hamilton No. C-150636, 2016-Ohio-

5384, appeal not allowed, 149 Ohio St.3d 1406, 2017-Ohio-2822, 74 N.E.3d 464. “A

traffic stop may be prolonged upon the discovery of additional facts ‘that give rise to

a reasonable, articulable suspicion of criminal activity beyond that which prompted

the initial stop.’ ” Id. at ¶ 18, quoting State v. Batchili, 113 Ohio St.3d 403, 2007-

Ohio-2204, 865 N.E.2d 1282, ¶ 15. It is well-established that the smell of marijuana

alone, if articulable and particularized, may establish reasonable suspicion. See

State v. Steadman, 1st Dist. Hamilton No. C-110751, 2012-Ohio-3135, ¶ 8; United

States v. Ramos, 443 F.3d 304, 308 (3d Cir.2006). The driver was then lawfully

asked to step out of the vehicle, see Pennsylvania v. Mimms, 434 U.S. 106, 109-111,

98 S.Ct. 330, 54 L.Ed.2d 162 (1993), and upon questioning, admitted that a

marijuana cigar was in the car. The driver’s admission created probable cause to

believe that the vehicle in which A.T. was a passenger contained marijuana. Trooper

Hess was permitted under the automobile exception to search the vehicle. See, e.g.,



                                          6
                     OHIO FIRST DISTRICT COURT OF APPEALS


State v. Lopez, 1st Dist. Hamilton No. C-020516, 2003-Ohio-2072, ¶ 11; State v.

Simmons, 12th Dist. Warren No. CA2004-11-138, 2005-Ohio-7036.

       {¶15} Turning to the search of A.T., A.T. was lawfully asked to step out of the

vehicle. Mimms at 109-111. At that point, Trooper Hess not only had probable cause

to believe that marijuana was in the car in some quantity, but also that A.T. and the

rear passenger possessed marijuana. See Maryland v. Pringle, 540 U.S. 366, 372,

124 S.Ct. 795, 157 L.Ed.2d 769 (2003) (“We think it an entirely reasonable inference

from these facts that any or all three of the occupants had knowledge of, and

exercised dominion and control over, the cocaine. Thus, a reasonable officer could

conclude that there was probable cause to believe Pringle committed the crime of

possession of cocaine, either solely or jointly.”). Because marijuana can be concealed

on a person, the search of A.T. was justified based on the driver’s admission to

marijuana being in the car. See Moore, 90 Ohio St.3d at 52, 734 N.E.2d 804.

       {¶16} For Trooper Hess to obtain a warrant before searching A.T.’s person

for possible narcotics, he would have had to permit A.T. to leave the scene.

Permitting A.T. to leave the scene alone, unaccompanied by any law enforcement

officer, would have led to the “dissipation of the marijuana odor, and the possible

loss or destruction of evidence, which were compelling reasons for [Trooper Hess] to

conduct a warrantless search of [A.T.’s] person.” Id. at 52-53. Therefore, Trooper

Hess’s search of the vehicle and A.T. were exempt from the warrant requirement

under the Fourth Amendment based on the automobile exception and exigent

circumstances. A.T.’s first assignment of error is overruled.

       {¶17} The dissent focuses on the lack of marijuana odor on A.T., and would

rely upon State v. Johnson, 10th Dist. Franklin No. 08AP-990, 2009-Ohio-3436, a




                                           7
                     OHIO FIRST DISTRICT COURT OF APPEALS


plurality decision, to reverse the judgment of the trial court.         This reliance is

misplaced for three reasons.

       {¶18} First, the facts of Johnson are readily distinguishable from the facts

here. In Johnson, the police officer observed a marijuana blunt sitting in the console

between the front seats while no one was in the vehicle, and the driver later claimed

that the blunt was his. Here, Trooper Hess smelled an unknown quantity of

marijuana while the vehicle was occupied, and the driver claimed that the smell was

a marijuana cigar in the car but did not admit to its ownership.

       {¶19} Second, the lead opinion in Johnson, which the dissent quotes, does

not conflict with our holding. The lead opinion states, “Probable cause to search one

location (the car) does not automatically result in probable cause to search another

location (Johnson’s pockets).”     Johnson at ¶ 15.      And later explains, “At most,

Johnson previously had access to the marijuana blunt left in the console between the

front seats of the car. Police officers had no basis for believing that Johnson had

control over it, especially after Pearson [the driver] claimed responsibility for it.” Id.

at ¶ 22. We do not suggest that probable cause to search one location automatically

extends to another. Rather, relying on Maryland v. Pringle, because an unknown

quantity of marijuana was in a vehicle with three occupants, none of whom provided

information with respect to the ownership of the marijuana, Trooper Hess had

probable cause to believe that all three occupants committed the crime of possession

of marijuana. In other words, it was reasonable for Trooper Hess to infer that all

three occupants had knowledge of, and exercised dominion and control over,

marijuana, and it was reasonable for him to search A.T. on that basis—particularly

because marijuana can be concealed on a person and A.T. was in the vehicle for 20

minutes with the marijuana prior to the search. Unlike Johnson and State v. Taylor,



                                            8
                     OHIO FIRST DISTRICT COURT OF APPEALS


8th Dist. Cuyahoga No. 94853, 2011-Ohio-1554, ¶ 24, which is also cited by the

dissent, the facts of this case support probable cause to believe that marijuana was in

the possession of the appellant. Trooper Hess did not need to articulate that a

marijuana smell was emanating from A.T. in order to search him. Compare State v.

Pulley, 1st Dist. Hamilton No. C-120444, 2013-Ohio-1624, ¶ 14 (also cited by the

dissent); State v. Moore, 90 Ohio St.3d at 47, 734 N.E.2d 804.

       {¶20} Third, unlike Johnson, the state does not suggest here that Trooper

Hess had probable cause to search A.T. incident to an arrest, and we do not base our

holding on that exception to the warrant requirement. Trooper Hess had probable

cause to conduct a search of A.T.; he did not have probable cause to arrest him prior

to the search. As discussed above, the search of A.T. was justified under the exigent

circumstances exception.

           The Duration of the Traffic Stop was Constitutional

       {¶21} The Fourth Amendment prohibits a traffic stop from exceeding the

time needed to handle the matter for which the stop was made, absent reasonable

suspicion. Rodriguez v. United States, 135 S.Ct. 1609, 1612, 191 L.Ed.2d 492 (2015).

Once a police officer has established probable cause to search a vehicle for

contraband, the Fourth Amendment permits seizure of the property pending further

investigation. See United States v. Place, 462 U.S. 696, 701, 103 S.Ct. 2637, 77

L.Ed.2d 110 (1983); see also Chambers v. Maroney, 399 U.S. 42, 52, 90 S.Ct. 1975,

26 L.Ed.2d 419 (1970); State v. Blatchford, 2016-Ohio-8456, 79 N.E.3d 97, ¶ 40

(12th Dist.).

       {¶22} Upon detecting the odor of marijuana, the detention of the occupants

of the vehicle was no longer an investigatory stop for a traffic violation. Trooper

Hess, who had reasonable suspicion of criminal activity and was awaiting the


                                          9
                      OHIO FIRST DISTRICT COURT OF APPEALS


requested backup for his own safety, was reasonable in these circumstances. See

Emmons, 1st Dist. Hamilton No. C-150636, 2016-Ohio-5384, at ¶ 18. The prolonged

traffic stop then transformed into a warrantless search supported by probable cause

under the automobile exception and exigent circumstances. Therefore, Trooper Hess

was able to constitutionally detain A.T. beyond the traffic stop to search the vehicle

for contraband. A.T.’s second assignment of error is overruled.

                                      Conclusion

       {¶23} The search of the vehicle and A.T., and the detention of the occupants

following the traffic stop, were supported by probable cause under the Fourth

Amendment exceptions to the warrant requirement. We hold that the trial court

properly denied A.T.’s motion to suppress. Accordingly, we affirm the judgments of

the juvenile court.


                                                                     Judgments affirmed.


M OCK , P.J., concurs.
M YERS , J., dissents.

M YERS , J., dissenting.


       {¶24} I dissent from the majority opinion and would find that the officer lacked

probable cause to search the person of A.T. Thus, I would sustain A.T.’s first assignment

of error and hold that the trial court erred in denying his motion to suppress.

       {¶25} As an initial matter, I agree with the majority that the duration of the stop

was not unreasonable and that A.T. was not unlawfully detained beyond the time

necessary. I also agree with the majority that under Moore, the state must present

evidence of an officer’s qualifications in identifying and detecting the smell of marijuana

in order to establish probable cause to search an automobile based on the smell of


                                            10
                      OHIO FIRST DISTRICT COURT OF APPEALS


marijuana. Whether or not A.T. waived this issue by not raising it below is an issue I

would not decide, because even if there was probable cause to search the car, I would

hold there was not probable cause to search A.T.

       {¶26} In State v. Johnson, 10th Dist. Franklin No. 08AP-990, 2009-Ohio-3436,

the Tenth District examined a similar issue. In Johnson, an officer approached a parked

car with its windows down and smelled marijuana smoke. When he shone his flashlight

inside the car, he saw a marijuana blunt sitting in the console. The passengers of the car,

including Johnson, returned to the car. The driver admitted the car was his, apologized

for having the marijuana, and offered to throw it away. Johnson walked away from the

vehicle and was stopped by another officer since he had also been in the car. Following a

pat down search (where no weapons were found), the officer searched Johnson’s pockets

and found marijuana, cocaine and crack cocaine in a cigarette case.

       {¶27} Johnson argued that the search of his person was illegal. The court

agreed. Because the search of Johnson’s person went beyond a Terry pat down, legal

justification had to be found elsewhere. The court first rejected the argument that the

motor vehicle exception to the warrant requirement applied, finding that the search was

not of a motor vehicle, but of Johnson’s pockets outside the car. The court next found

that no probable cause to believe Johnson had contraband in his pockets existed,

stating, “Probable cause to search one location (the car) does not automatically result in

probable cause to search another location (Johnson’s pockets).” Johnson at ¶ 15. And

because there was no odor of marijuana on Johnson, there was no probable cause to

believe he possessed marijuana at the time he was searched.            Finally, the court

concluded there was no basis for the search to be one incident to an arrest. See State v.

Taylor, 8th Dist. Cuyahoga No. 94853, 2011-Ohio-1554 (following Johnson and finding

no evidence that defendant herself smelled of marijuana).



                                            11
                     OHIO FIRST DISTRICT COURT OF APPEALS


       {¶28} In this case, even if there was a basis to search the car, I would find that

the officer lacked a basis to search the person of A.T. This conclusion is consistent with

our holding in State v. Pulley, 1st Dist. Hamilton No. C-120444, 2013-Ohio-1624

(probable cause existed to search car based on strong smell of marijuana and probable

cause existed to search passenger when officer continued to smell strong scent of

marijuana in his cruiser where defendant was waiting). There simply was not probable

cause to believe that marijuana would be found on the person of A.T.

       {¶29} I would, therefore, sustain A.T.’s first assignment of error and reverse the

judgment of the trial court which denied his motion to suppress.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           12